Citation Nr: 9927345	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-12 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury, left hand.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1986 to November 1993. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in March 1998.  A statement of the case was 
mailed to the veteran in May 1998.  The veteran's substantive 
appeal was received in June 1998.  


REMAND

In order to clarify whether the veteran wished a hearing 
before a member of the Board at the RO he was sent a letter 
in August 1999 by the Board.  He was informed in that letter 
that if he did not respond within 30 days the case would be 
remanded for a hearing before a member of the Board at the 
RO.  He did not respond. 

Accordingly, this matter is REMANDED for the following 
action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




